Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 (Mark One) FORM 10-Q [ ü] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 0-9064 Sino Shipping Holdings Inc. (Exact name of Small Business Issuer as specified in its charter) Delaware 84-0789885 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) No. 950 Dalina Road, Hi-Shanghai 8 th Building, 5 th Floor, Shanghai, China (Address of principal executive offices) 86-21-5595-5927 (Registrants telephone number, including area code) (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
